                                                      4/2/2020
Scott G. Grubin, Esq.
Direct Dial: 212.885.8844
                                                                           ATTORNEYS AT LAW
sgrubin@bartonesq.com                                                      _________________

                                           April 2, 2020                   711 Third Avenue
                                                                           14th Floor
VIA ECF                                                                    New York, NY 10017

Hon. Alison J. Nathan, U.S.D.J.                                            (212) 687.6262 Office
                                                                           (212) 687.3667 Fax
Thurgood Marshall United States Courthouse
                                                                           ____________________
40 Foley Square, Courtroom 906
New York, New York 10007                                                   bartonesq.com

        Re:     Case No. 19-cv-5205
                Ruilova v. 443 Lexington Ave, Inc. d/b/a Davio’s et al.,

Dear Judge Nathan:

        We are co-counsel to the Defendants (collectively, “Davio’s”) in the above-referenced
action. Pursuant to the Amended Civil Case Management and Scheduling Order [ECF No. 69],
the parties are scheduled to appear for a Case Management Conference on April 2, 2020 at 3:00
p.m. We write respectfully to request an adjournment of the Case Management Conference to
May 7, 12 or 13. There have been no previous requests for an adjournment of this conference.
We have conferred with Plaintiffs’ counsel and they consent to this request.

        As a result of the Court’s rulings on March 20, 2020, discovery has been stayed as to the
Pennsylvania and Massachusetts Defendants while we await Plaintiffs’ forthcoming Amended
Complaint to be filed tomorrow, April 3, 2020. With respect to the New York Defendants, the
parties have conferred and have no discovery issues for the Court’s consideration at this time.

       However, we wish to advise the Court that the current health crisis has unfortunately forced
the Defendants’ restaurants to close and most employees to be furloughed, causing Defendants
some impediment in accessing documents that may be subject of discovery and producing
witnesses for deposition. Accordingly, the parties believe they will be in a better position in a few
weeks to assess whether to request amendments to the current Case Management Plan and
Schedule, if any.

        We thank the Court for its time and attention to this matter.
                                                                             There is no conference scheduled
                                              Respectfully submitted,        for April 2, 2020. The next
                                                                             conference in this matter is
                                               /s/ Scott G. Grubin           scheduled for April 2, 2021, after
                                                                             the completion of fact discovery.
                                              Scott G. Grubin                See Dkt. No. 69. Accordingly,
                                             SO ORDERED.          4/2/20     the request to adjourn the
cc:     Counsel of Record                                                    conference is denied.
                                                                             SO ORDERED.



                                             Alison J. Nathan, U.S.D.J.
